Title: From John Adams to William Tudor, Sr., 30 July 1818
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy July 30th 1818

Another Passage, which Mr Otis read from Ashley gave Occasion, as I suppose, to another memorable and very curious Event, which your esteemed Pupil and my beloved Friend Judge Minot has recorded.
The Passage is in the 42 page. “In fine, I would humbly propose that the duties, on foreign Sugar and Rum imposed by the before mentioned Act, of the 6th of King George the Second, remain as they are, and Also the Duty on Molasses, So far as concerns the Importations into the Sugar Colonies; but that there be an Abatement of the duty on Molasses imported into the northern Colonies. So far as to give the British Planters a reasonable Advantage over foreigners, and what may bear, Some proportion to the Charge, Risque, and inconvenience of running it, in the manner they now do, or after the proposed regulation Shall be put in Execution: Whether this duty Shall be one, two, or three pence, Sterling Money of Great Britain per Gallon, may be the matter of Consideration.” Gracious and merciful indeed! The Tax might be reduced and made Supportable, but not abolished. Oh! No! by no means.
Mr Hutchinson, however, Seized this Idea, of Ashley, of reducing the Tax on Molasses, from Six pence to three pence or two pence or a penny, and the Use he made of it you Shall learn from your own Pupil and my amiable Friend Judge Minot.
Volume 2d. Page 142. “About this time, there was a Pause in the Opposition to the Measures of the Crown and Parliament, which might have given Some Appearance of the conciliation of Parties but which was more probably owing to the Uncertainty, of the eventual Plan of the Ministry, and the proper ground for counteracting it. The Suppressing of the proposal Instructions to the Agent by a Committee of the House of Representatives, indicated that this ballance of Power there was unsettled. Several Circumstances Shewed a less inflexible Spirit, than had visited among the Leaders.” “The Governor appointed the elder Mr Otis a Justice of the Court of Common Pleas and Judge of Probate for the County of Barnstable. The younger wrote a Pamphlet on the Rights of the British Colonies, in which he acknowledged the Sovereignty of the British Parliament, as well as the Obligations of the Colonies to Submit to Such burdens as it might lay upon them, untill it Should be pleased to relieve them; and put the question of taxing America upon the footing of the Common Good.
I beg your Attention to Mr Minots History Vol. 2. from Page 140 to the End of the Chapter in page 152. Mr Minot has endeavoured to preserve the Dignity, the Impartiality and the Delicacacy of History. But it was a Period of mingled Glory and Disgrace. But as it is a digression from the Subject of Mr Otiss Speech against Writts of Assistance I can pursue it no farther at present. Mr Hutchinson Seized the Idea of reducing the Duties. Mr Otis and his Associates Seemed to despair of any thing more. Huchinson was chosen Agent, to the utter Astonisment of every American out of doors. This was committing the Lamb to the kind Guardienship of the Wolf. The Public Opinion of all the friends of their Country was decided. The Public Voice was pronounced in Accents So terrible that Mr Otis fell into a disgrace from which nothing but; Iemmibullero, Saved him. Mr Hutchinson was politely excused from his Embassy, and the Storm blew over. Otis upon whose Zeal, Energy, and Exertions the whole great Cause Seemed to depend returned to his Duty and gave entire Satisfaction to the End of his Political Career.
Thus ended the pidling Project of reducing the Duty on Molasses from Six pence a Gallon to five pence, four pence, three pence, two pence or a penny. And one half penny a Gallon, would have abandoned the great Principle, as much as one Pound.
This is another digression from the Account of Mr Otis’s argument against Writts of Assistance and the Acts of Trade. I have heretofore written you on this Subject. The Truth, the whole Truth must and will and ought to come out; and nothing but the Truth Shall appear, with the Consent of your / humble Servant
John Adams 

   Iemmibullero—This was a silly & abusive Song, written by a Mr. S. Waterhouse, a staunch Tory. But with so little Wit, that it only exposed the Writer to Contempt.
